THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST FOR AN OPINION ANSWERING THE FOLLOWING QUESTION:
  MAY A PERSON WHO IS AN EMPLOYEE OF A BUSINESS THAT SELLS GOODS AND MATERIALS TO A MUNICIPALITY SERVE AS A MUNICIPAL OFFICER FOR THAT MUNICIPALITY?
ATTORNEY GENERAL LOVING HAS ASKED THAT I RESPOND TO YOUR REQUEST.
AFTER CAREFULLY EXAMINING THE STATUTES RELEVANT TO YOUR REQUEST, IT APPEARS THAT ANY ANSWER TO THE QUESTION DEPENDS UPON THE SPECIFIC NATURE OF THE FACTS GIVING RISE TO THE INQUIRY. IT HAS LONG BEEN THE POLICY OF THIS OFFICE NOT TO PRESUME TO ISSUE OPINIONS WHICH DEPEND FOR THEIR RESULT UPON THE INTERPLAY OR DETERMINATION OF FACTUAL CIRCUMSTANCES. FOR THIS REASON, IT WOULD BE INAPPROPRIATE FOR THE ATTORNEY GENERAL TO ISSUE A FORMAL OPINION IN RESPONSE TO THIS QUESTION.
MY INABILITY TO ANSWER YOUR INQUIRY STEMS FROM MY INABILITY TO ASCERTAIN WHETHER OR NOT THE MUNICIPAL OFFICER HAS A "PROPRIETARY INTEREST" IN THE BUSINESS WHICH IS SELLING GOODS AND MATERIALS TO THE MUNICIPALITY. TITLE 11 O.S. 8-113(C)(1990) PROHIBITS A COMPANY FROM DOING BUSINESS WITH A MUNICIPALITY IF THE MUNICIPAL OFFICER (AND COMPANY EMPLOYEE) OWNS A "PROPRIETARY INTEREST" IN THE BUSINESS. SECTION 8-113(C) DEFINES "PROPRIETARY INTEREST" AS
"OWNERSHIP OF MORE THAN 25% OF THE BUSINESS OR STOCK THEREIN OR ANY PERCENTAGE WHICH CONSTITUTES A CONTROLLING INTEREST BUT SHALL NOT INCLUDE ANY SUCH INTEREST HELD BY A BLIND TRUST."
IF THE MUNICIPAL OFFICER AT ISSUE HAS NO "PROPRIETARY INTEREST" IN THE BUSINESS UNDER THIS DEFINITION, THE MUNICIPALITY WOULD BE FREE TO CONTRACT WITH THAT BUSINESS. FROM YOUR REQUEST, HOWEVER, IT IS IMPOSSIBLE TO DETERMINE IF THIS EMPLOYEE HAS A "PROPRIETARY INTEREST" AS DEFINED BY THE STATUTE.
A SECOND CONSIDERATION IS WHETHER THE MUNICIPAL OFFICER (AND COMPANY EMPLOYEE) WOULD RECEIVE ANY DIRECT FINANCIAL GAIN FROM ANY TRANSACTION WITH THE MUNICIPALITY. WHILE 11 O.S. 8-113 APPLIES TO THOSE OFFICERS WITH A "PROPRIETARY INTEREST," OTHER STATUTES WOULD PROHIBIT THE OFFICER FROM RECEIVING ANY FINANCIAL BENEFIT. TITLE 62 O.S. 371 PROVIDES THAT NO CITY COUNCIL, NOR BOARD OF TRUSTEES OF A TOWN, NOR ANY LOCAL SUBDIVISION OF THIS STATE
"(S)HALL MAKE ANY CONTRACT WITH ANY OF ITS MEMBERS, OR IN WHICH ANY OF ITS MEMBERS SHALL BE DIRECTLY OR INDIRECTLY INTERESTED; AND ALL CONTRACTS MADE IN VIOLATION OF THIS SECTION SHALL BE WHOLLY VOID."
THIS SECTION EXEMPTS OFFICERS COVERED BY 11 O.S. 8-113 OF TITLE 11, BUT WOULD APPLY TO PROHIBIT A CONTRACT WITH THE MUNICIPALITY WHICH RESULTS IN THE DIRECT FINANCIAL BENEFIT OF THE OFFICER. A COMMISSION OR OTHER SALES INCENTIVES TO THE OFFICER, FOR INSTANCE, WOULD TRIGGER THE 62 O.S. 371 PROHIBITION. IT IS IMPOSSIBLE TO DETERMINE FROM YOUR REQUEST, HOWEVER, IF THE SECTION 371 PROHIBITION WOULD APPLY.
(CONFLICT OF INTEREST)
(REBECCA RHODES)